Citation Nr: 1540786	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  14-02 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an evaluation in excess of 10 percent prior to December 10, 2014, and in excess of 20 percent thereafter, for chronic cervical strain with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Bryan Held, Agent


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to October 1994.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, that increased the evaluation of the Veteran service-connected cervical spine disability to 10 percent disabling.  The Veteran filed a notice of disagreement with respect to the evaluation dated in April 2012 and the RO issued a statement of the case dated in January 2014.  The Veteran filed a statement dated in January 2014 that was accepted as a substantive appeal.  

In March 2014, the RO increased the evaluation of the cervical spine disability to 20 percent disabling effective December 10, 2014, and also granted service connection for right and left upper extremity radiculopathy, each evaluated as 20 percent disabling.
 

FINDINGS OF FACT

In a statement dated in May 2015, the Veteran indicated that he was satisfied and wished to withdraw all remaining issues associated with his appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal concerning the issue of entitlement to a higher evaluation for service-connected cervical spine disability, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In this case, in a statement dated in May 2015, the Veteran indicated that he was satisfied and wished to withdraw all remaining issues associated with his appeal. 

Based on the foregoing, the Board finds that there remain no allegations of errors of fact or law for appellate consideration for this portion of the Veteran's claim.  Accordingly, the Board does not have jurisdiction to review the claim and the Veteran's claim for a higher evaluation for chronic cervical strain with degenerative disc disease is dismissed.


ORDER

The appeal concerning the issue of entitlement to an evaluation in excess of 10 percent prior to December 10, 2014, and in excess of 20 percent thereafter, for chronic cervical strain with degenerative disc disease, is dismissed.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


